DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Arguments on pages 6-8 pertain to the amended claims, and will be discussed in the Claim Rejections - 35 USC § 103 section, below.
The Examiner acknowledges the amendments to claims 1, 2, and 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US6063315A).
With respect to claim 1, the prior art of Keller teaches an injection molding apparatus (Fig. 5), comprising: a mold (Fig. 4, items 24, 26) comprising a mold cavity (Fig. 4, item 30), wherein inner surfaces of the mold cavity comprises a plurality of concave portions (see the curvature of article ribs Figs. 1-3, item 14&16, and corresponding overall upper mold cavity surface Fig. 4, item 30); and an injection device adapted to inject a material [Col. 13, lines 56-58] into the mold cavity such that the material is formed into a forming article (Fig. 1, item 12, or in an alternative embodiment, a structural cover panel (Fig. 8, item 200).
Keller teaches a plurality of sensors disposed on the mold and adapted to sense a plurality of pressures in the mold cavity.  
Keller explicitly teaches three pressure sensors (Fig. 4, items 44, 46, 48) adjacent to the three material injection conduits (Fig. 4, items 32, 34, 36) on concave surfaces of the mold cavity corresponding to the article’s left (Fig. 1, item 14 left), center (Fig. 1, center of item 14), and right (Fig. 1, item 14 right) central rib portions.  However, Keller teaches “The invention has been described with respect to FIGS. 1-6 in a relatively simple manner…” and “two or more sets of gates can be used to make the larger articles. There may be as many as ten sets of multiple gates which are operated sequentially to form the large article [Col. 8, lines 46-54]”.  
For example, the molding device used to manufacture the cover panel (Fig. 8, item 200) uses seven hydraulic actuated valve gates [Col. 13, lines 56-62], with measurements from fourteen cavity pressure sensors.
Using these teachings of Keller, which illustrates in Figure 4 that the three pressure sensors are each adjacent to a resin injection port, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that at least one pressure sensor could be located adjacent to each resin valve gate to provide improved measurements for different sections of the articles shown in Figs. 1 and 8. 
In the embodiment using only three pressure sensors, Keller further teaches a plurality of sensors to measure the mold cavity temperatures [Col. 6, lines 2-8].  
Specific temperature sensor locations are not taught.
However, it would also have been prima facie obvious to a person of ordinary skill in the art that a measured temperature rise would indicate resin has reached the sensor’s area, and to space the temperature sensors apart to measure separate sections of the mold.  Temperature sensors, then, could also prima facie obviously be beneficial in programming resin inlet valve sequencing as they would indicate the time that resin passes a sensor in a molding cycle.  
For these reasons, it could prima facie obviously improve mold control and/or analysis to locate a temperature sensor next to each of the pressure sensors.
For the cover panel shown by Keller on Figure 8, at least two of the plurality of sensors would be located at one of the inner surfaces of the mold cavity corresponding to the side roof frame surface (Fig. 8, item 202), at least another two of the plurality of sensors are located at another one of the inner surfaces of the mold cavity and correspond to another surface, the U-shaped roof framed elements (Fig. 8, items 210, 212 and/or 214) of the cover panel, the plurality of concave portions correspond to a plurality of protruding portions (see Fig. 1, items 14&16, or alternatively the curved ribs of Fig. 8, item 200), with the plurality of temperature and pressure sensors located in the plurality of concave portions as shown in Figure 4.  
With respect to claim 5, Keller teaches each of the plurality of concave portions is a material injection area of the mold cavity as the resin injection ports are shown on the upper mold half (Fig. 4, items 32, 34, 36), and correspondingly would inject at the top part of the raised ribs (Figs. 2&3) or on the centerline of an upside-down U-shaped frame element of the cover panel (Fig. 8, item 200).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US6063315A), in view of Singh (US20160208951A1).
With respect to claim 2 and 3, Keller teaches pressure sensors and temperature sensors would be adjacent to each material injection port in the different sections of the concave surfaces of the upper mold cavity, as set forth in the rejection of claim 1.
Keller is silent on each of the plurality of sensors comprises a temperature sensor and a pressure sensor, wherein the temperature sensor and the pressure sensor are integrated into a single sensing element.  
However, the prior art of Singh teaches at least one sensor comprises a temperature sensor and a pressure sensor [0033], wherein the temperature sensor and the pressure sensor are integrated into a single sensing element [0033].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the combined pressure/temperature sensor, taught by Singh, in place of the side-by-side temperature and pressure sensors located adjacent to each resin injection port taught by Keller.  The addition of the combined pressure/temperature sensor in the apparatus of Keller, in view of Singh, would yield the predictable improvement of having replaced two sensors with one combined sensor.    This would also reduce cavity wall penetrations, which could improve an article’s surface appearance.  See MPEP 2143(I)(B).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742